ITEMID: 001-113811
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF BJELIČ v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: André Potocki;Angelika Nußberger;Ann Power-Forde;Dean Spielmann;Karel Jungwiert;Mark Villiger
TEXT: 5. The applicant was born in 1947 and lives in Škofja Loka.
6. On 4 April 2002 the applicant instituted proceedings before the Ljubljana District Court seeking compensation for damages sustained in an accident at the workplace.
7. On 27 September 2002 the parties were directed to solve the dispute through mediation. The mediation was unsuccessful and an order to return the file to the first-instance court was issued on 17 January 2003.
8. On 9 November 2004 the court held the first hearing.
9. Between 14 December 2004 and 4 October 2005 three hearings were held and an expert appointed. At the last hearing the court delivered an interim judgment, reserving the decision on the amount of compensation to the final judgment. Both parties appealed.
10. On 25 October 2006 the Ljubljana Higher Court upheld both appeals and remitted the case for re-examination.
11. On 7 December 2006 the first-instance court held a hearing.
12. On 9 March 2007 the first-instance court issued a decision on termination of proceedings, following an out-of court settlement reached between the parties.
13. For relevant domestic law see Nezirović v. Slovenia ((dec.) no. 16400/06, 25 November 2008).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
